PER CURIAM.
Appellant attacks both his judgment and sentence in this appeal. We affirm the judgment. However, we find merit in the point attacking the sentence.
The trial court exceeded the guidelines for the sole reason that appellant was an habitual offender. Subsequent to the sentencing herein, the Florida Supreme Court decided Whitehead v. State, 498 So.2d 863 (Fla.1986), holding that a departure based on habitual offender status is invalid.
*717Consequently, we reverse the sentence herein and remand for resentencing within the guidelines. Otherwise, affirmed.
DANAHY, C.J., and CAMPBELL and THREADGILL, JJ., concur.